

115 HR 6841 IH: Disaster Savings and Resilient Construction Act of 2018
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6841IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2018Mr. Reed introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a credit for owning certain disaster
			 resilient property.
	
 1.Short titleThis Act may be cited as the Disaster Savings and Resilient Construction Act of 2018. 2.Disaster resilient property tax credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 30D the following new section:
				
					30E.Disaster resilient property
 (a)General ruleThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the applicable amount for each qualified building placed in service during the taxable year.
 (b)Applicable amountFor purposes of subsection (a)— (1)Commercial propertyIn the case of a qualified commercial property, the applicable amount is the lesser of—
 (A)1 percent of the cost of the building, or (B)$25,000 per building.
 (2)Residential propertyIn the case of a qualified residential property, the applicable amount is the lesser of— (A)1 percent of the cost of the property (or construction cost for rehabilitation of the property), or
 (B)$3,000 per property. (c)Qualified buildingFor purposes of subsection (a)—
 (1)In generalThe term qualified building means a building— (A)owned by the taxpayer in a disaster area determined as a result of a federally declared major disaster,
 (B)the construction of which began after the date of such disaster in that area, (C)which—
 (i)is qualified commercial property placed in service for commercial purposes, or (ii)is qualified residential property is placed in service for residential purposes, and
 (D)for which a certificate of occupancy is issued before the end of the 3-year period beginning on the date of such disaster declaration in that area.
 (2)Qualified commercial propertyThe term qualified commercial property means a building that is— (A)located in the United States,
 (B)defined in the scope of the 2009 or later International Building Code published by the International Code Council, and
 (C)designed and constructed to meet resilient construction requirements. (3)Qualified residential propertyThe term qualified residential property means a building that is—
 (A)located in the United States, (B)defined in the scope of the 2009 or later International Residential Code published by the International Code Council, and
 (C)designed and constructed to meet resilient construction requirements. (d)Resilient construction requirementsFor purposes of this section—
 (1)In generalThe resilient construction requirements with respect to a property are that the property is designed and constructed to—
 (A)resist hazards brought on by a major disaster and continues to provide its primary functions after a major disaster,
 (B)reduce the magnitude or duration of a disruptive event, and (C)have the absorptive capacity, adaptive capacity, and recoverability to withstand a potentially disruptive event.
 (2)Treated as meeting resiliency requirementsFor purposes of paragraph (1)— (A)in the case of a qualified commercial property, the property shall be treated as meeting the requirements specified in paragraph (1) if the property is a building which—
 (i)was designed to meet the requirements of the 2009 or later International Building Code published by the International Code Council and received the Insurance Institute for Business and Home Safety FORTIFIED for Safer Business designation, or
 (ii)was designed and built in a jurisdiction that requires commercial buildings to meet the requirements of the 2009 or later International Building Code published by the International Code Council with amendments that are equivalent or more restrictive than the requirements described in FORTIFIED for Safer Business Standards published by the Insurance Institute for Business and Home Safety and received a certificate of occupancy (or other documentation stating that it has met the requirements of the building code) from the jurisdiction, and
 (B)in the case of a qualified residential property, the property shall be treated as meeting the requirements specified in paragraph (1) if the property is a building which was designed to meet the requirements of the 2009 or later International Residential Code published by the International Code Council, and meets one of the following requirements:
 (i)The building received the Insurance Institute for Business and Home Safety as FORTIFIED for Safer Living designation.
 (ii)The building received the Insurance Institute for Business and Home Safety as FORTIFIED for Existing Homes designation, silver level.
 (iii)It was designed and built in a jurisdiction that requires residential buildings to meet the requirements of the 2009 or later International Building Code published by the International Code Council with amendments that are equivalent or more restrictive than the requirements described in FORTIFIED for Safer Living Builders Guide published by the Insurance Institute for Business and Home Safety and received a certificate of occupancy (or other documentation stating that it has met the requirements of the building code) from the jurisdiction.
 (3)Absorptive capacityThe term absorptive capacity means the ability of the construction to endure a disruption without significant deviation from normal operating performance.
 (4)Adaptive capacityThe term adaptive capacity means the ability of the construction to adapt to a drastic change in normal operating conditions. (5)RecoverabilityThe term re­cov­er­a­bil­i­ty means the ability of the construction to recover quickly, and at low cost, from potentially disruptive events.
 (e)Other definitionsFor purposes of this section— (1)ConstructionThe term construction includes new construction and reconstruction and rehabilitation that meets resilient construction requirements.
 (2)Federally declared major disasterThe term federally declared major disaster means a disaster subsequently determined by the President of the United States to be a major disaster that warrants assistance by the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act.
 (3)Disaster areaThe term disaster area means the area so determined to warrant such assistance. (f)Application with other credits (1)Business credit treated as part of general business creditSo much of the credit which would be allowed under subsection (a) for any taxable year (determined without regard to this subsection) that is attributable to property of a character subject to an allowance for depreciation shall be treated as a credit listed in section 38(b) for such taxable year (and not allowed under subsection (a)).
 (2)Personal creditFor purposes of this title, the credit allowed under subsection (a) for any taxable year (determined after application of paragraph (1)) shall be treated as a credit allowable under subpart A for such taxable year.
 (g)Basis reductionFor purposes of this subtitle, the basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit so allowed.
 (h)TerminationThis section shall not apply to any property for which a certificate for occupancy is issued after December 31, 2022..
 (b)Credit made part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the portion of the disaster resilient property credit to which section 30E(f)(1) applies..
 (c)Basis adjustmentSection 1016(a) of such Code is amended by striking and at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting a comma, by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph:
				
 (38)to the extent provided in section 30E(g), in the case of amounts with respect to which a credit has been allowed under section 30E..
 (d)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 30D the following new item:
				
					
						Sec. 30E. Disaster resilient property..
 (e)Effective dateThe amendments made by this section shall apply to property for which a certificate for occupancy is issued after the date of the enactment of this Act.
			